 



Exhibit 10.6
July 12, 2005
[Name]
[Location]
RE:   Deferred Compensation Plan and IRC Section 409A
          As you may be aware, recent changes were made to the tax code that
significantly impacted the design and operation of non-qualified deferred
compensation plans, with a very broad definition of what qualifies as a
“non-qualified deferred compensation plan.” These changes can have a draconian
tax impact on the individual if the plans are not operated in compliance with
the new rules, codified at Internal Revenue Code Section 409A.
          The Company’s Executive Retirement Plan, Deferred Compensation Plan
and Tophat Plan are all non-qualified deferred compensation plans which must be
brought into compliance with Section 409A. Accordingly, before the end of 2005,
we must take certain actions to achieve compliance with Section 409A.
          One such action, approved by the Board of Directors on June 3, 2005,
is the vesting and payout of any unvested Accumulation Accounts in the Deferred
Compensation Plan. The Accumulation Account was the “extra” interest applied to
deferrals under Cycles I, II, II-A and III of the Deferred Compensation Plan.
This account vests at age 55.
          You have an unvested Accumulation Account balance that, as of July 31,
2005 will have a value of $[Amount]. On or about July 31, 2005, this balance
will be vested and you will be receiving a payout of this balance, less taxes
and withholdings.
          As we have been experiencing over the last few years, many legislative
and regulatory changes have significantly impacted how we operate our business
and the benefits provided to all levels of employees. This is yet another
example of these changes.
          If you have any questions about the new tax law or this payment,
please contact Paula Ciprich or Sarah Mugel.

     
 
  Very truly yours,
 
   
 
  /s/ Philip C. Ackerman

